DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                       ROBERT LEE KENON, JR.,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-1033

                                 [July 20, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; James W. McCann, Judge;
L.T. Case No. 56-2007-CF001604A-A.

  Robert Kenon, Jr., Perry, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.